WATSON, District Judge.
Hearing was duly held on motion 'by plaintiff for an order requiring defendant to produce certain reports or memoranda and answer thereto.
At said hearing testimony was taken, and, after consideration, it appearing that the defendant did not and does not have possession, custody, or control of the reports and memoranda in question, plaintiff’s motion to produce should be dismissed.
It is the opinion of this Court that the information requested by the plaintiff in his motion may be secured by other means at his disposal under the Federal Rules of Civil Procedure, 28 U.S.C.A.
Plaintiff’s motion to produce is dismissed.